Citation Nr: 9902003	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  91-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for shortening of the left 
lower extremity.  

Entitlement to an increased rating for a low back disability, 
currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This case originally came before the Board of Veterans 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, in July 1990 which denied service connection for a 
low back disability.  In August 1991, the Board Remanded the 
case to the RO for adjudication of the inextricably 
intertwined issue of entitlement to service connection for 
shortening of the left lower extremity.  A November 1991 
rating decision denied service connection for shortening of 
the left lower extremity.  In June 1992, the Board again 
Remanded the case for further development of the record.  

In a rating decision in March 1993, the RO granted service 
connection for low back strain.  While that action 
represented a complete grant of the benefits sought as to 
service connection for a low back disability, the veteran 
appealed the assigned rating.  

In October 1995, the Board issued a decision that denied 
service connection for shortening of the left lower extremity 
and Remanded the claim concerning an increased rating for a 
low back disability to the RO for additional evidentiary 
development.  Following the requested development, the RO 
continued to deny the increased rating claim and issued a 
supplemental statement of the case.  Prior to sending the 
case back to the Board, the veteran appealed the Boards 
denial of service connection to the United States Court of 
Veterans Appeals (Court).  In September 1996, the Court 
Remanded the case to the Board, pursuant to Appellees 
Unopposed Motion for Remand and to Stay Further Proceedings.  
The Court noted that the Boards decision had relied on an 
opinion from an Independent Medical Expert (IME) for which 
the Board had impermissibly limited the question posed to the 
IME.  Further, the Court indicated that, while the IME 
indicated that he had reviewed the extensive medical records, 
the opinion did not contain an adequate discussion of the 
nature and extent of the veterans shell fragment wound 
residuals; also, according to the Court, the opinion did not 
consider the relationship of those wounds to the veterans 
leg length discrepancy.  The Court remanded the case for 
adjudication of the veterans service connection claim 
pursuant to the Courts holding in Allen v. Brown, 7 Vet. 
App. 430 (1995) (when aggravation of a veterans non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation) and 
Bielby v. Brown, 7 Vet. App. 260 (1994) (a hypothetical IME 
question may not suggest an answer or limit the field of 
inquiry by the expert).  

The Court also noted that examination reports had shown that 
the veteran had painful scar tissue on the left lateral thigh 
and directed that a determination be made as to the veterans 
entitlement to a separate disability rating, pursuant to the 
Courts holding in Esteban v. Brown, 6. Vet. App. 259 (1994).  
That issue is dealt with in the Remand appended to this 
decision as is the issue concerning an increased rating for 
the veterans back disability.  

Moreover, the Board notes the comments by the veterans 
representative in October 1996, referring to a letter from 
the veterans wife, received in December 1995, in which she 
made reference to other possible issues.  The 
representatives and the veterans wifes comments in this 
regard are referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
moderate wound of the left thigh involving Muscle Groups XIII 
and XIV.  

2.  The medical evidence does not demonstrate that shortening 
of the veterans left lower extremity was caused by or 
worsened by any disease or injury incurred in service.  


CONCLUSION OF LAW

Shortening of the left lower extremity was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records do not reflect any abnormal 
clinical findings at the time of the veterans enlistment 
examination.  The records do show that the veteran was 
injured in a land mine explosion in Vietnam in March 1967, 
sustaining shrapnel wounds, principally to both upper mid-
thighs, but also to the right ankle and left forearm.  The 
records describe the injuries as soft tissue injuries in 
those areas.  An operative report dated in April 1967 states 
that the cortex of the left femur at the base of the lateral 
thigh wound was roughened, suggesting a cortical fracture, 
but no bone fragments were encountered.  The wound was 
partially closed and left to heal secondarily.  The report of 
an x-ray of the left femur in October 1967 shows the presence 
of a metallic foreign body over the lateral proximal shaft, 
as well as several smaller metallic particles in the soft 
tissue of the lateral thigh.  There was limited calcification 
along the lateral cortex of the proximal femur which was felt 
probably to represent a myositis ossifious [sic] or calcified 
subperiosteal nervatoma [sic] secondary to old trauma.  An x-
ray of the mid-shaft of the left tibia was interpreted as 
being normal.  A consultation report in October 1967 
indicates that an x-ray had shown that the metallic foreign 
body was inferior to the greater trochanter of the left hip, 
but no clinical findings were recorded, other than the large 
shrapnel wound that caused persistent tenderness and pain.  
The report of the veterans separation examination in 
February 1968 notes scars over the veterans right and left 
upper legs, his left forearm, and his left hand.  

Reports of private x-rays of the veterans left femur in 
March 1969 indicate that there were no signs of periosteal 
elevation or osteomyelitis; no evidence of old or new 
fractures or other bony abnormality was identified.  

On VA compensation examination in July 1968, the examiner 
described multiple scars, particularly over the veterans 
thighs, left anterior hip, and right ankle, but did not 
mention any leg length discrepancy.  Range of motion of all 
joints in all four extremities was noted to be normal.  A VA 
examiner in June 1980 again described the various bilateral 
thigh scars and indicated that there were retained foreign 
bodies in both thighs.  X-rays of the left thigh were 
apparently obtained, but no report of that study is of 
record.  

On private x-rays in July 1980, the right hip reportedly 
appeared 19mm higher than the left hip.  The report of 
private x-rays of the veterans left femur in March 1981 
indicates that no bony abnormality was seen.  

The records also show that the veteran underwent additional 
surgery on his left hip area in March 1982 for an infection 
due to a piece of retained shrapnel.  

The reports of private scoliosis survey x-rays in October 
1989 reveal that the left femoral head was 13mm lower than 
the right femoral head.  The radiologists impression was 
that the left femur was 13mm shorter than the right femur.  

In November and December 1989, Claude Oster, D.O., wrote 
primarily concerning the veterans treatment for pain.  Dr. 
Oster referred to the reported 13mm shortening of the left 
leg, but did not comment on its etiology.  

X-rays of the left femur that were obtained in conjunction 
with a VA compensation examination in June 1990 reportedly 
showed no evidence of fractures or dislocations or any other 
abnormal findings.  

Dr. Oster wrote in September 1990 that the 13mm leg length 
difference appeared to be secondary to the injury that the 
veteran sustained in service when he was injured by a land 
mine in March 1967.  

The director of a VA pain management clinic wrote in 
September 1991 concerning the history of the veterans 
shrapnel injury in service and the management of its 
residuals, including pain.  He noted that it had been found 
that the veterans right leg was shorter than his left [sic] 
and that lifts had been prescribed for one foot to relieve 
the increasing pain in his back.  He did not comment on the 
possible etiology of the leg length discrepancy, however.  

A VA compensation examination was conducted in September 
1991.  The examiner stated that the left lower extremity was 
2.5cm shorter than the right lower extremity, noting that a 
scanogram of the left leg was to be obtained, but the report 
of that study is not of record.  X-rays of the left femur, 
however, were interpreted as being grossly normal.  The 
examiner commented that the veterans left lower extremity 
was congenitally ± 1 inch shorter than the right lower 
extremity and that the shortening was not caused by or 
aggravated by the shrapnel injury.  

In July 1992, Mark Rottenberg, M.D., a private pain 
management physician, wrote concerning the veterans back and 
leg disabilities.  Dr. Rottenberg stated that he felt that 
the veterans 2cm leg length discrepancy was due to the 
injury to the left leg from the shrapnel wound, as well as 
subsequent surgery on the left leg.  

A VA orthopedic examiner in January 1993 noted that bone 
length studies had demonstrated a 1.8cm difference, with the 
left leg being shorter.  That examiner did not comment on the 
etiology of the shortening.  

In March 1995, the Board obtained an opinion from an 
Independent Medical Expert (IME), an Assistant Professor of 
Orthopedic Surgery at Eastern Virginia Medical School.  That 
IMEs opinion, in pertinent part, is as follows:  

I have been asked to review the record 
and furnish an opinion with respect to 
the following question:

I.	Is the veterans service-connected 
fragment wound of the left thigh 
involving Muscle Groups XIII and XIV, 
with subsequent surgery for removal of 
shrapnel, the cause of the shortening 
of his left lower extremity?  

After careful and considerate evaluation 
of the extensive medical records 
provided, I find no relation of the 
injury to the soft tissues of the left 
thigh and the described leg length 
discrepancy.  

From review of the records, there is no 
description of fracture or injury to the 
bones of the left lower extremity which 
could result in a leg length discrepancy.  
The injuries are consistently described 
as soft tissue injuries.  

There are several descriptions of the leg 
length discrepancy.  All are clinical 
measurements which are subject to 
variability.  The range is from thirteen 
millimeters to two centimeters.  This is 
within a normal range of variation from 
left to right.  In a skeletally mature 
adult, which this patient was at the time 
of injury, I am not aware of any soft 
tissue injury which could cause a 
significant leg length discrepancy.  An 
apparent leg length discrepancy could 
result from a joint flexion contracture, 
but there is no mention of this as a 
problem in his medical records.  

In summary, it is this examiners opinion 
that the veterans service-connected 
wound of the left thigh, with subsequent 
surgeries for removal of shrapnel, are 
not related to the apparent shortening of 
his left lower extremity.  

In October 1995, the Board denied service connection for 
shortening of the left lower extremity.  The veteran appealed 
that determination to the Court, which remanded the case to 
the Board because the Board had impermissibly limited the 
scope of the question posed to the IME and because the IME 
opinion did not adequately discuss the nature and extent of 
the veterans shell fragment wounds or consider the 
relationship of those wounds to the leg length discrepancy.  

Therefore, the Board requested another IME opinion in June 
1997, from the Chairman of the Department of Orthopaedics and 
Rehabilitation at the University of Texas Medical Branch at 
Galveston.  The Board asked the IME to render an opinion as 
to whether it is at least as likely as not that shortening of 
the left lower extremity experienced by the veteran is 
attributable to his period of military service (February 1966 
to February 1968), or to any disability arising from events 
coincident with military service.  It was noted that the 
question included consideration of whether any disease or 
injury sustained during service either directly led to the 
shortening or made the shortening worse.  That IMEs opinion, 
received in April 1998, was as follows:  

This is a response for a specialist 
opinion regarding [the veteran].  The 
following medical records were reviewed:

Report of medical history and examination 
on November 19, 1965, in regard to hallux 
valgus bilaterally, overriding toes, and 
a history of bad blood which upon 
further explanation in note indicated a 
positive reactive serology that resulted 
in a temporary disqualification.

March 28, 1967, is a note of a sore on 
the left leg, sore on the right foot 
with gunshot and scrapnel wounds to 
the right and left thigh and right ankle, 
right hand and right arm that were 
sustained while on patrol from an enemy 
booby trap.

Operative note of March 31, indicates 
procedure debridement removal of frags 
and irrigation of wounds then in 
parenthesis it says for an unexplained 
reason, no fragments found on x-ray or 
felt on exam in left thigh.

A record dated April 3, 1967, says 
patient has a sore of both thighs, 
right hand, left arm and a stiff left 
thigh and that patient had never had 
an injury before.

Operative note dated April 6, 1967, says 
that the left side of the thigh has had 
some destruction of both vastus 
lateralis and vastus intermedius. The 
wound was apparently perforating on the 
top with the wound of entrance just below 
and posterior to the hamstring muscle 
group. The cortex of the femur at the 
base of the lateral end was somewhat 
roughened and suggesting a cortical 
fracture, however, no bone fragments were 
encountered.

Next operative consent is April 10, 1967, 
for secondary closure of wounds, right 
and left legs, possible skin graft.

April 29, 1967, is an operative consent 
for debridement, wound left forearm, 
right and left thigh, possible secondary 
closure. Then a note that patient 
cannot sign, pending signature because of 
wound.

Note of April 30, 1967, patient on and 
off wards without complaints.

Next note is May 1, 1967, patient is 
discharged for full duty, note from 
the nursing notes on May 1, 1967, says 
active, on and off ward.

May 2, 1967, is a travel order for 
patient to go to Atsugi, Japan. 
Transportation to Camp Hansen, Okannawa 
with indication that treatment and 
hospitalization were completed at 1300 
hours on May 2, 1967. Discharge diagnosis 
of May 2, 1967, indicates multiple 
scrapnel wounds to the body.

Next note is on May 5, 1967, that says 
wounds healed, left thigh local 
discomfort only, right thigh still 
slightly weakness of muscle ...

Next note May 19, 1967, wounds, leg 
tender, weak, unable to run. June 20, 
1967, left leg, scar healed, some 
weakness. July 7, 1967, scar 
healed. October 5, 1967, x-rays show 
8x16 mm foreign body in upper left leg, 
he will return to surgery clinic. No 
indication from that point forward, with 
the exception of January 16, 1968, 
patient complains of dull pain of the 
left thigh for two weeks. A note in 
medical records dated February 27, 1968, 
indicating records closed due to release 
from active duty. Note with regard to 
leg, March 10, 1980, the patient states 
that I wish to have the rating for my 
left leg re-evaluated. I feel the 
condition has worsened, my appointment 
with the orthopaedic clinic is April 9, 
1980. No results of that clinic 
appointment appear in the file.

There is a note dated April 5, 1982, on a 
deferred or confirmed rating decision 
that states that 10 degrees loss of 
motion is noted in the left hip, all 
other movement is normal. Gait is 
unaffected. No atrophy is indicated.

On March 1, 1982, there is some draining 
and an inclusion cyst that was removed. 
This was drained again in May, 1982. 
There is a note on December 29, 1989, 
from the Southfield Rehabilitation 
Hospital in Southfield, Michigan, given 
the patient history of pain that has 
increased over the past 2 to 3 years, 
standing tolerance is down to 10-15 
minutes, sitting tolerance is usually of 
the mid-thigh although occasionally he 
complains of soreness of the left 
buttock, after sitting for an extended 
period of time. Dr. Oster notes that he 
had an insole correction that he has 
placed in his left shoe.

On another physical exam dated November 
8, 1989, by Dr. Oster indicates major 
motion testing of the hips reveals 
flexion extension abduction, AB duction 
[sic], internal rotation, external 
rotation, to be within normal limits 
bilaterally. At the knees ROM reveals 
flexion, extension to be within normal 
limits and symmetrical knee stability is 
within normal limits. There is no 
evidence of internal derangement of the 
knee. ROM of the ankles is bilateral 
within normal limits of dorsi flexion, 
plantar flexion, inversion, and eversion. 
In the toes flexion and extension are 
within normal limits bilaterally, there 
is no evidence of atrophy noted in the 
muscle masses bilaterally. There are 
numerous exams and notes subject to this 
but basically they all confirm this 
information.

There is a note dated 9/11/90 from Dr. 
Oster that indicates that the left femur 
is 13 mm shorter than the right femur and 
that this appears to be secondary to 
the injury that he sustained in the 
military when he was injured by a land 
mine in March of 1967.

The following answers your specific 
questions with regard to the shortness of 
the extremity and whether this is 
attributable to muscle injury. I have 
also viewed x-rays dated 9/11/91 and 
1/22/93 which are scanograms of the right 
and left legs from the hips to the 
ankles, Both of these x-rays indicate a 
leg length discrepancy of 1.5mm to 1.7mm, 
although there is some writing on this 
that indicates that someone had read this 
as 2.1 and said that it should have been 
written in centimeters. On x-ray dated 
April 2, 1982, of the left proximal femur 
there does seem to be a shrapnel 
fragment, this is not seen on the x-ray 
of 1987. It was indicated in one of the 
notes that in May of 1982 he was admitted 
to some hospital for removal of an 
object that looked like a stone this 
may actually had [sic] been that fragment 
that was removed. X-rays of the spine 
from 4/3/96 do show some interior 
bridging of the T-9 and T-10 vertebral 
body and there is some facet narrowing at 
L-5, S-1 on the same x-rays, bilaterally.

In response to the specific question as 
to whether or not the shortening of the 
left lower extremity experienced by the 
veteran is attributable to his period of 
military service, and my professional 
opinion is no. The records from his 
hospitalized treatment in Vietnam did not 
indicate a femur fracture or joint injury 
but rather soft tissue injury. 
Furthermore, he was walking on his 
extremity within a two week factor of his 
injury and was actually discharged back 
to the base for about six weeks, which 
would have been very unlikely if there 
was a fracture of the femur. It was 
interesting to note that at that time 
they did note a lump on the femur that 
may have indicated a previous injury for 
this individual. It is not uncommon for 
there to be some normal physiologic 
difference in size from the right to the 
left side, particularly the right side. 
Right handed individuals are generally 
larger in muscle strength of the arm and 
of the femur and the entire upper and 
lower extremities, as well as the bone 
which seems to be larger secondary to 
this increased amount of blood flow in 
the entire persons life. There may be 
some contracture of the hip and 
contracture of knee that may be 
accounting for this, but more than likely 
this would have been removed if the x-ray 
was taken appropriately. It seems to be 
the length of the femur on both of the 
scanograms, but I cannot see how this 
could be caused by a soft tissue injury 
to the left thigh with a shrapnel injury. 
A physiological shortness from a 
contracture would not show up as a bone 
shortness, and that is what this patient 
has in his left femur. Furthermore, a 
shortness of 1.6cm to 1.9cm would not be 
considered a disabling type of deformity 
and should be treatable with inserts in 
the shoe.

You asked about different types of 
injuries to specific muscle groups and it 
is unfortunate that I have not examined 
the person, so therefore, I cannot tell 
exactly what muscle groups were injured, 
although I do think that they are all 
significant muscle injuries to the left 
leg. Furthermore this may cause back 
strain. All of these are soft tissue type 
injuries and would cause significant 
disabilities, but I have no argument with 
his present classification and level of 
disability.

In summary, I believe that this 
individuals short femur is either 
congenital or secondary to a injury of 
the femur when he was much younger than 
his enlistment into the armed services 
and not secondary to shrapnel injury. 
This injury from the shrapnel is still 
significant in the sense that there is a 
significant soft tissue injury, muscle 
injury, nerve injury, and disability in 
the leg and the arm. This is based on my 
professional opinion. I know that this is 
contradictory to some of the findings in 
this medical record particularly when Dr. 
Oster indicates that the shortness of 
the femur is secondary to an injury in 
Vietnam. I specifically disagree with 
this, because I have examined those 
medical records from the time of 
treatment in Vietnam.

The opinions rendered in this case are 
the opinions of this evaluator. This 
evaluation has been conducted on the 
basis of the medical documentation as 
provided with the assumption that the 
material is true, complete and correct. 
If more information becomes available at 
a later date, then additional service, 
reports, or reconsideration may be 
requested. Such information may or may 
not change the opinions rendered in this 
evaluation. This opinion is based on a 
clinical assessment from the 
documentation provided. This opinion does 
not constitute per se a recommendation 
for specific claims or administrative 
functions to be made or enforced.

Noting that the April 1998 IME failed to address the question 
of whether any disease or injury sustained in service made 
the shortening worse, the Board, in October 1998, requested 
an additional IME opinion, from an Assistant Professor of 
Physical Medicine and Rehabilitation at the University of 
Massachusetts Medical Center, to obtain a specific opinion on 
that question.  In November 1998, an opinion from the third 
IME was received.  That opinion is as follows:  

Extensive medical records and x-ray films 
of [the veteran] were reviewed. In brief 
summary, [the veteran] was in active duty 
from 2/28/66 to 2/2768. At age 22, on 
3/31/67, [he] stepped on a land mine in 
Viet Nam suffering extensive damage from 
shrapnel.  There are no records of left 
femur fracture or damage to the hip and 
knee joints.  On 4/6/67, [the veteran] 
underwent exploration and debridement of 
missile wounds to both thighs and left 
forearm.  On 5/7/82, he underwent another 
operation to remove a metallic foreign 
body in the left thigh located in the 
soft tissues.  He has been diagnosed with 
left leg shortening with measurements 
varying from 13-27mm.

The following question is posed: Is it at 
least likely as not that the shortening 
of the veterans left lower extremity was 
made worse by any of the veterans 
service-connected disabilities involving 
the left lower extremity or lumbar spine, 
or any other disability shown during 
service?  In my medical opinion, 
according to the records presented, the 
left lower extremity shortening could not 
have been made worse by any service-
connected injury or disability.  Bone 
shortening required during this time 
period would occur only with fracture of 
the long bones or of the legs with 
comminuted fragments which may result in 
shortening of the leg.  At his age, in 
his early twenties, during the time of 
this land mine explosion, I would expect 
the growth plates of his long bones to be 
closed and the length of his bones to be 
static.  There were no medical records of 
injury near the growth plates of the long 
bones of the left leg.

Analysis

I. 

Initially, the board notes that, in May 1998, after a copy of 
the second IME opinion was forwarded to the veterans 
representative, the representative responded that he had no 
further evidence or argument to present and added that, 
Waiver of consideration of IME opinion of 4/30/98 is not 
granted.  

The Board points out, however, that 38 C.F.R. § 20.903 (1998) 
provides that:  

When an opinion is requested by the Board 
pursuant to Rule 901 (Sec. 20.901 of this 
part), the Board will notify the 
appellant and his or her representative, 
if any.  When the opinion is received by 
the Board, a copy of the opinion will be 
furnished to the appellants 
representative or, subject to the 
limitations provided in 38 U.S.C. 
5701(b)(1), to the appellant if there is 
no representative.  A period of 60 days 
from the date of mailing of a copy of the 
opinion will be allowed for response.  
The date of mailing will be presumed to 
be the same as the date of the letter or 
memorandum which accompanies the copy of 
the opinion for purposes of determining 
whether a response was timely filed.

In July 1992, VAs General Counsel issued a Precedent 
Opinion, VAOPGCPREC 16-92, that held that independent medical 
opinions that are obtained pursuant to 38 U.S.C.A. § 7109 
(West 1991) and 38 C.F.R. § 20.901 (1998) need not be 
referred to the agency of original jurisdiction to review and 
respond to such evidence before a decision is rendered by the 
Board.  The Board is bound by that opinion.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  Because such a referral 
is not needed, a waiver of referral is likewise not needed 
prior to appellate consideration of the evidence.  Therefore, 
the veterans representatives comment regarding such a 
waiver is of no effect.  

The Board also notes the comments by the veterans 
representative in December 1998, after a copy of the third 
IME opinion was forwarded to the representative, requesting 
that the Board mail a copy of the IME opinions to the veteran 
to enable him  to make an informed decision whether he 
want [sic] to obtain his own IME.  

In this case, the record shows that the veterans 
representative was provided with a copy of each of the IME 
opinions and with an opportunity to submit additional 
evidence or argument in support of the veterans claim after 
each IME opinion was received by the Board.  The Board finds 
no reason to delay appellate consideration of this case 
further, therefore, because the record shows that (1) a copy 
of each of the opinions has already been furnished to the 
representative, who is free to forward the opinions to the 
veteran and to discuss with him the options of obtaining 
additional evidence or presenting additional argument in 
support of his claim, and (2) they were provided with an 
opportunity to submit such additional evidence or argument 
after the representative was furnished with a copy of each 
opinion.  

Moreover, although a copy of the third IME opinion was 
forwarded to the veterans representative on November 30, 
1998, the Board considers the representatives response, 
received in December 1998, to satisfy the requirement that 
the Board provide the veteran and his representative an 
opportunity to submit additional evidence and argument in 
support of his claim.  Accordingly, the Board will now 
proceed with consideration of the veterans appeal.  

II.

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veterans service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).  Satisfactory lay 
or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established when aggravation of a veterans non-service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

The medical evidence in this case clearly shows that the 
veterans left leg is now shorter than his right leg, 
although the reported difference in measurement has varied 
from 13mm to 2.5cm.  The medical records also clearly 
establish that the veteran sustained shrapnel injuries to 
both lower extremities in a mine explosion during service in 
March 1967.  The question, therefore, concerns whether the 
injuries that the veteran sustained in the mine explosion, or 
other disease or injury that was incurred in service, caused 
the shortening of his left leg or whether any such in-service 
injury or disease caused the shortening to worsen.  

Two private physicians, Dr. Oster, in September 1990, and 
Dr. Rottenberg, in July 1992, have written that they felt 
that the veterans left leg shortening was caused by the 
injury he sustained in the mine explosion; Dr. Rottenberg 
included the veterans subsequent surgery on his left hip in 
1982 as a causative factor.  

A VA examiner, in September 1991, stated his opinion that the 
shortness of the veterans left leg was congenital in origin 
and was not caused by or aggravated by the shrapnel injury.  

In an attempt to reconcile the conflicting medical opinions 
in the file, the Board obtained opinions from Independent 
Medical Experts.  In an opinion received in March 1995, the 
IME stated that he had carefully evaluated the extensive 
medical records, but found no relation between the soft 
tissue injury of the left thigh and the described leg length 
discrepancy.  The IME further stated that the recorded values 
of the measured difference between the length of the 
veterans legs varied somewhat, but that the reported values 
were all within the normal range of variation for a mature 
adult.  He further indicated that he was not aware of any 
soft tissue injury that could cause a significant leg length 
discrepancy.  He commented that a joint flexion contracture 
could result in an apparent leg length discrepancy, but that 
there was no mention of such a contracture in the medical 
records.  The IME concluded that it was his opinion that the 
service-connected left thigh wound, and subsequent surgeries, 
were not related to the apparent shortening of the veterans 
left leg.  

Pursuant to the Courts Remand in this case, indicating that 
the IME opinion did not adequately discuss the veterans in-
service thigh injuries or state whether or not those injuries 
might have aggravated any pre-existing leg shortening, the 
Board requested a second IME opinion.  In his opinion, a 
medical expert in April 1998 discussed in detail the medical 
history of the left thigh shrapnel wound that the veteran 
sustained in March 1967, as set forth in the clinical records 
contained in the claims file.  The expert indicated that he 
had also viewed the scanograms of the veterans legs.  The 
medical expert stressed, as had the earlier IME, that any 
shortening of the left femur could not be caused by a soft 
tissue injury such as was sustained by the veteran.  The 
second expert concluded that the veterans short left femur 
was either congenital in origin or secondary to an injury of 
the femur prior to service and that the shortening was not 
secondary to the shrapnel injury.  The expert indicated that 
he specifically disagreed with Dr. Osters opinion; the 
expert justified his opinion on the basis that he had 
reviewed the medical records of the treatment of the shrapnel 
injuries that was rendered in Vietnam.  

Because the second IMEs opinion failed to address the 
question of whether the shrapnel injuries, or any other 
disease or injury incurred in service, had aggravated the 
shortening, as had been requested by the Board, an opinion 
from a third IME was obtained.  That expert also indicated 
that he had reviewed the extensive medical records, as well 
as the scanogram x-rays.  The IME concluded, in concert with 
the two previous IMEs, that bone shortening could occur only 
with fracture of the long bone (femur) with comminuted 
fragments and that, because there was no evidence that the 
veteran sustained such a fracture, his left leg shortening 
could not have been made worse by any service-connected 
injury or disability.  

Thus, the evidence reflects medical opinions that are both 
favorable and unfavorable to veterans claim.  While the 
opinions of Dr. Oster and Dr. Rottenberg carry some weight, 
especially in view of the fact that those physicians examined 
the veteran, the Board accords their opinions less probative 
value in light of the fact that their written opinions do not 
indicate that they reviewed all of the veterans medical 
records in formulating those opinions, in particular the 
service medical records that describe the actual injuries 
that were sustained by the veteran.  In this regard, the 
Board points to 38 C.F.R. § 4.1 (1998), which stresses that 
it is essential, in the examination and evaluation of a 
disability, that the disability be viewed in relation to its 
history.  Thus, the regulations recognize that the accuracy 
and extent of the available history of the disability that is 
available to an examiner will have a direct effect on the 
accuracy and significance of an opinion regarding the 
disability.  Each of the IMEs, however, reviewed the entire 
medical record and had the benefit of detailed information 
about the veterans shrapnel injuries that was recorded at 
the time of their treatment in service; the record does not 
reflect that the service records were available to the 
private physicians.  Further, the IMEs provided detailed 
rationale for their opinions, whereas Drs. Oster and 
Rottenberg merely expressed conclusory statements that 
contained no such rationale.  The IME opinions, therefore, 
carry greater probative weight.  

The IME opinions unequivocally state that the soft tissue 
injuries that were sustained by the veteran in service, in 
the absence of evidence of any serious femur fracture, could 
not have caused or worsened his left leg shortening.  
Moreover, they indicate that the leg measurements that are 
shown by the radiological evidence are within the limits of 
normal variation in a mature adult.  

Weighing all the evidence of record in this case, the Board 
finds that the preponderance of that evidence is against the 
veterans claim.  The weight of the evidence concerning 
whether the shrapnel injuries, or any other disease or injury 
incurred in service, caused the left leg shortening indicates 
that there is no such causal relationship.  Further, the 
greater weight of the evidence shows that neither the 
veterans shrapnel injuries nor any other disease or injury 
in service worsened, or aggravated, the left leg shortening.  

The Board is cognizant of the law and regulations that 
presume a veteran to be in sound condition when examined and 
accepted for service, except for conditions noted at that 
time.  However, the Board finds that the record establishes 
by clear and unmistakable evidence that any shortening of the 
veterans left leg occurred prior to service, either due to a 
pre-service leg injury or as a congenital defect, or was just 
a normal variant.  However, there is no medical evidence that 
any shortening of the left leg that was present on service 
entry underwent any increase in severity during service, so 
that aggravation of the shortening may be presumed.  See 
38 C.F.R. § 3.306(b) (1998).  Moreover, to the extent that 
the difference in length of the veterans legs noted in the 
record constitutes normal variation and is within normal 
limits, as stated by the IMEs, the Board finds that the 
veteran was in fact in sound condition as to this condition 
at the time he was examined and accepted for service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veterans claim.  


ORDER

Service connection for shortening of the left lower extremity 
is denied.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board notes the veterans contention that he has chronic 
pain in his lower back, that a private physiatrist, 
Dr. Rottenberg, manages his pain and provides physical 
therapy, and that he has even received steroid injection into 
his sacroiliac joints.  Although a VA examiner in April 1996 
indicated that the veteran sees Dr. Rottenberg, the 
record does not contain any reports of private evaluation or 
treatment for his back disability for the last several years.  
VA has a duty to assist the veteran to request copies of all 
pertinent treatment records, VA and non-VA, that have been 
identified by him.  Further, because almost 3 years have 
elapsed since the veterans last VA compensation examination, 
he should be scheduled for a new examination.  

Also, the Court noted that the veteran had a painful scar 
over the left thigh and it was ordered that consideration be 
given to the propriety of a separate rating.  That issue was 
not before the Board and does not appear to be in proper 
appellate status.  Accordingly, the RO must first consider 
that question.  

Therefore, this case, as to the issue concerning an increased 
ratings for a low back disability and left thigh scar, is 
REMANDED for the following additional actions:  

1.  After undertaking any evidentiary 
development thought necessary, the RO 
should adjudicate the question of whether 
the veteran is entitled to a separate 
compensable evaluation for a left thigh 
scar.  If the claim is denied, the RO 
must notify the veteran of the adverse 
decision and of his right to initiate an 
appeal of that decision by submitting a 
timely notice of disagreement.  If a 
notice of disagreement if filed within 
the applicable period of time, the RO 
should provide the veteran with a 
statement of the case and inform the 
veteran of what is required to perfect an 
appeal of that issue.  If an appeal is 
perfected, that issue should be forwarded 
to the Board for appellate consideration.  

2.  With any needed signed releases from 
the veteran, the RO should request copies 
of all records (not just summaries) of 
any evaluation or treatment, VA or 
non-VA, that the veteran has received for 
his lower back disability since 1990, in 
particular, all records (not summaries) 
from Mark F. Rottenberg, M.D.  All 
records so obtained should be associated 
with the claims file.  

3.  The RO should then schedule the 
veteran for an orthopedic examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiners report should 
describe in detail all pertinent current 
symptoms, clinical findings, and 
diagnoses, as well as the presence or 
absence and the extent of any functional 
loss due to the veterans low back 
disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiners inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiners report to include a 
description of the above factors that 
pertain to functional loss due to the low 
back disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again review the veterans claim for an 
increased rating, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record since the last supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  


		
	C. W. Symanski
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
